*417OPINION

Per Curiam:

In this appeal, Norval and Shirley Elkins, doing business as Sh-Val Draperies & Carpet, contend that the district court erred in granting summary judgment in favor of respondents. We agree.
The complaint filed in the trial court contended that a contract existed for the design and installation of custom made draperies and that all workmanship and installation was guaranteed for two (2) years.
The affidavit in support of the motion for summary judgment, executed by respondents’ attorney, affirmatively shows that he had no “personal knowledge” of any defects in either workmanship or installation. Absent such “verification” and “evidence”, the granting of summary judgment was improper. NRCP 56(e); Daugherty v. Wabash Life Ins. Co., 87 Nev. 32, 482 P.2d 814 (1971).
Reversed and remanded for further proceedings.